UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 27, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To . Commission file number 000-51771 SMART MODULAR TECHNOLOGIES (WWH), INC. (Exact name of registrant as specified in its charter) Cayman Islands 20-2509518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4211 Starboard Drive Fremont, CA 94538 (Address of Principal Executive Offices) (Zip Code) (510) 623-1231 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ The number of registrant’s ordinary shares outstanding as of April 6, 2009 was 1 SMART MODULAR TECHNOLOGIES (WWH), INC. INDEX TO QUARTERLY REPORT TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 4.Submission of Matters to a Vote of Security Holders 32 Item 6. Exhibits 33 SIGNATURES 34 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 27, 2009 August 29, 2008 (In thousands) ASSETS Cash and cash equivalents $ 125,393 $ 115,994 Accounts receivable, net of allowances of $1,143 and $1,517 as of February 27, 2009and August 29, 2008,respectively 115,591 193,736 Inventories 84,610 62,430 Prepaid expenses and other current assets 12,889 14,973 Total current assets 338,483 387,133 Property and equipment, net 33,099 39,317 Goodwill — 7,210 Other intangible assets, net 8,010 8,545 Other non-current assets 4,014 4,943 Total assets $ 383,606 $ 447,148 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 58,950 $ 93,482 Accrued expenses and other current liabilities 22,070 23,942 Total current liabilities 81,020 117,424 Long-term debt 81,250 81,250 Other long-term liabilities 2,171 1,568 Total liabilities 164,441 $ 200,242 Shareholders’ equity: Ordinary shares,$0.00016667 par value; 600,000,000 shares authorized; 61,730,661 and 61,361,137 shares issued and outstanding as of February 27, 2009 and August 29, 2008, respectively 10 10 Additional paid-in capital 104,228 100,234 Deferred stock-based compensation (34 ) (91 ) Accumulated other comprehensive income (loss) (8,932 ) 14,132 Retained earnings 123,893 132,621 Total shareholders’ equity 219,165 246,906 Total liabilities and shareholders’ equity $ 383,606 $ 447,148 See accompanying notes to unaudited condensed consolidated financial statements. 3 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended February 27, 2009 Three Months Ended February 29, 2008 Six Months Ended February 27, 2009 Six Months Ended February 29, 2008 (In thousands, except per share data) Net sales $ 109,089 $ 164,497 $ 249,864 $ 341,870 Cost of sales* 85,022 131,609 199,981 274,888 Gross profit 24,067 32,888 49,883 66,982 Research and development* 5,142 4,624 10,578 9,309 Selling, general and administrative* 13,782 14,331 28,249 29,392 Restructuring charges 935 — 1,821 — Impairment of goodwill 3,206 — 10,416 — Total operating expenses 23,065 18,955 51,064 38,701 Income (loss)from operations 1,002 13,933 (1,181 ) 28,281 Interest expense, net (1,698 ) (1,327 ) (3,450 ) (2,351 ) Other (expense) income, net 109 373 (657 ) 1,795 Total other expense, net (1,589 ) (954 ) (4,107 ) (556 ) Income (loss) before provision (benefit) for income taxes (587 ) 12,979 (5,288 ) 27,725 Provision for income taxes 1,263 1,539 3,440 4,220 Net income (loss) $ (1,850 ) $ 11,440 $ (8,728 ) $ 23,505 Net income (loss)per ordinary share, basic $ (0.03 ) $ 0.19 $ (0.14 ) $ 0.39 Shares used in computing basic net income(loss) per ordinary share 61,673 60,869 61,590 60,782 Net income(loss) per ordinary share, diluted $ (0.03 ) $ 0.18 $ (0.14 ) $ 0.37 Shares used in computing diluted net income (loss)per ordinary share 61,673 63,713 61,590 63,684 * Stock-based compensation by category: Cost of sales $ 187 $ 197 $ 388 $ 375 Research and development 451 419 882 806 Selling, general and administrative 1,162 1,219 2,317 2,293 See accompanying notes to unaudited condensed consolidated financial statements. 4 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended February 27, 2009 Three Months Ended February 29, 2008 Six Months Ended February 27, 2009 Six Months Ended February 29, 2008 (In thousands) Net income (loss) $ (1,850 ) $ 11,440 $ (8,728 ) $ 23,505 Other comprehensive income (loss): Net changes in unrealizedloss on derivative instruments accounted for as cash flow hedges (6 ) (831 ) (351 ) (1,572 ) Foreign currency translation adjustments (4,805 ) (602 ) (22,713 ) 2,703 Comprehensive income (loss) $ (6,661 ) $ 10,007 $ (31,792 ) $ 24,636 See accompanying notes to unaudited condensed consolidated financial statements. 5 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended February 27, 2009 Six Months Ended February 29, 2008 (In thousands) Cash flows from operating activities: Net income (loss) $ (8,728 ) $ 23,505 Depreciation and amortization 6,445 5,570 Stock-based compensation 3,587 3,474 Amortization of debt issuance costs 555 400 Change in allowance for trade accounts receivable andsales returns (374 ) (498 ) Loss on sale of assets 215 70 Goodwill impairment 10,416 — Excess tax benefits from share-based compensation — (81 ) Changes in operating assets and liabilities: Accounts receivable 73,370 22,765 Inventories (26,604 ) 3,701 Prepaid expenses and other assets 823 (879 ) Accounts payable (33,597 ) (36,747 ) Accrued expenses and other current liabilities (1,527 ) (1,516 ) Net cash provided by operating activities 24,581 19,764 Cash flows from investing activities: Capital expenditures (9,133 ) (9,563 ) Cash deposits on equipment (795 ) (164 ) Proceeds from sale of property and equipment 60 106 Payment for contingent consideration (1,500 ) — Net cash used in investing activities (11,368 ) (9,621 ) Cash flows from financing activities: Excess tax benefits from share-based compensation — 81 Borrowings under revolving line of credit — 11,500 Repayments on revolving line of credit — (11,500 ) Proceeds from issuance of ordinary shares from stock option exercises 464 224 Net cash provided by financing activities 464 305 Effect of exchange rate changes on cash and cash equivalents (4,278 ) 423 Net increase in cash and cash equivalents 9,399 10,871 Cash and cash equivalents at beginning of period 115,994 144,147 Cash and cash equivalents at end of period $ 125,393 $ 155,018 Supplemental disclosures of cash flow information: Non-cash activities: Decline in fair value of derivative instruments $ 351 $ 1,572 Cash paid during the period for: Interest $ 3,854 $ 4,426 Income taxes $ 3,211 $ 3,927 See accompanying notes to unaudited condensed consolidated financial statements. 6 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — Basis of Presentation and Principles of Consolidation Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SMART Modular Technologies (WWH), Inc. and subsidiaries (the Company) are as of February 27, 2009 and August 29, 2008 and for the three and six months ended February 27, 2009 and February 29, 2008. These unaudited condensed consolidated financial statements have been prepared by the Company in accordance with generally accepted accounting principles in the United States. The results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending August 28, 2009. In the opinion of the Company’s management, the unaudited interim financial statements reflects all adjustments, consisting only of normal, recurring adjustments necessary for a fair statement of the financial position, results of operations and cash flows for the periods indicated. The interim unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended August 29, 2008, which are included in the Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC). The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries and operations located in Phoenix, Arizona; Fremont, California; Irvine, California; Tewksbury, Massachusetts; South Korea; Scotland; Puerto Rico; Malaysia; and Brazil.All financial information for one of the Company’s subsidiaries, SMART Modular Technologies Indústria de Componentes Eletrônicos Ltda. (SMART Brazil) is included in the Company’s consolidated financial statements on a one month lag.The effect of the one month lag for the operations of SMART Brazil is not significant to the Company’s financial position and results of operations.All intercompany balances and transactions have been eliminated upon consolidation. The preparation of unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. Out of Period Adjustment During the second quarter of fiscal 2009, the Company recorded one adjustment to net sales and one adjustment to cost of sales, which adjustments represented corrections of immaterial prior period errors in current liabilities. Each adjustment was less than $0.5 million and together resulted in a net increase to net income of $0.2 million during the second quarter of fiscal Product and Service Revenue The Company recognizes revenue in accordance with the SEC Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition (“SAB104”). Under SAB 104, product revenue is recognized when persuasive evidence of an arrangement exists, product delivery has occurred, the sales price is fixed or determinable, and collectibility is reasonably assured.
